SECOND DIVISION
                                MILLER, P. J.,
                           RICKMAN and REESE, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                     March 3, 2020




In the Court of Appeals of Georgia
 A19A2463. IN THE INTEREST OF A. L., a child.

      RICKMAN, Judge.

      The State appeals the trial court’s dismissal in this juvenile delinquency case.

Because we find that this Court lacks jurisdiction of this appeal, we dismiss.

      The record shows that the State filed a delinquency petition alleging that A. L.,

then age 16, was in need of supervision, treatment, and rehabilitation because she

drove 106 miles per hour in a 70-mph zone in violation of several traffic laws. As a

consequence, among other things, A. L. was subject to receiving six points on her

licence, which would result in its suspension. See OCGA § 40-5-57 (c) (1) (A) (viii)

(6 points for exceeding the speed limit by 34 mph or more); OCGA § 40-5-57.1 (b)

(license shall be suspended where person age 18 or less accumulates four or more

points in any 12 month period).
      Following an adjudication hearing, at which A. L. admitted to the alleged

speeding, the court “ordered and adjudged that [A. L.] did commit delinquent acts

which would be the crime of speeding, 106 mph in a 70 mph zone if committed by

an adult.” (Emphasis omitted.)

      At the ensuing disposition hearing, A. L.’s intake officer recommended that she

be placed on unsupervised probation, and the State requested the suspension of her

license. At the conclusion of the hearing, however, the court held that A. L. was not

in need of treatment, rehabilitation or supervision, but that she would be fined $506,

and a report of the incident would be sent to the Department of Driver Services

(“DDS”) for the purpose of suspending her license. In its order, the court concluded

that because the child was not in need of treatment, rehabilitation, or supervision, “the

Petition should be dismissed. OCGA § 15-11-600 (d).”1

      A. L. moved that the court reconsider the fine and forbear from sending a report

to DDS on the ground that once the petition was dismissed, the court lost authority

to order those penalties. In its order on the motion, the court noted that A. L. waived


      1
       “If the court finds that a child who committed a delinquent act is not in need
of treatment, rehabilitation, or supervision, it shall dismiss the proceeding and
discharge such child from any detention or other restriction previously ordered.”
OCGA § 15-11-600 (d).

                                           2
the issue of whether she should pay the fine imposed by the court. The court then held

that under OCGA § 15-11-630 (g) (1),2 it did not have the authority to notify DDS of

the adjudication regarding A. L.’s speeding. The court’s amended order repeated the

holding in the original order that because the child was not in need of treatment,

rehabilitation, or supervision, “the Petition was dismissed,” citing OCGA § 15-11-

600 (d). The State appeals.

      The State’s authority to appeal is found in OCGA § 5-7-1 (a), which allows the

State to appeal from the dismissal of a “petition” for juvenile delinquency:

      An appeal may be taken by and on behalf of the State of Georgia from
      . . . juvenile courts . . . in . . . adjudication of delinquency cases in the
      following instances: (1) From an order, decision, or judgment setting
      aside or dismissing any . . . petition alleging that a child has committed
      a delinquent act, or any count thereof[.]


(Emphasis supplied.) Nevertheless, as shown below, although the juvenile court

stated that it was dismissing “the petition,” the applicable law cited by the court,

together with other elements of the Juvenile Code show that in fact, the court

      2
        “If the court finds on the admission of a child or upon the evidence that a
child committed the offense charged, it may make one or more of the following
orders: (1) Reprimand, counsel, or warn such child and his or her parent, guardian,
or legal custodian; provided, however, that this disposition order shall not be
available for any act of delinquency.” OCGA § 15-11-630 (g).

                                           3
dismissed “the proceeding,” not the petition. Consequently, the State does not have

authority to appeal and this Court therefore lacks jurisdiction. This result turns on the

meaning the word “proceeding” as used in OCGA § 15-11-600 (d), the statute upon

which the trial court relied.

          “When we consider the meaning of a statute, we must presume that the

General Assembly meant what it said and said what it meant.” (Citation and

punctuation omitted.) Deal v. Coleman, 294 Ga. 170, 172 (1) (a) (751 SE2d 337)

(2013). “To that end, we must afford the statutory text its plain and ordinary meaning,

we must view the statutory text in the context in which it appears, and we must read

the statutory text in its most natural and reasonable way, as an ordinary speaker of the

English language would.” (Citation and punctuation omitted.) Id. at 172-173 (1) (a).

“For context, we may look to other provisions of the same statute, the structure and

history of the whole statute, and the other law — constitutional, statutory, and

common law alike — that forms the legal background of the statutory provision in

question.” (Citations omitted.) May v. State, 295 Ga. 388, 391-392 (761 SE2d 38)

(2014).

      Providing such context, Article 6 of the Juvenile Code shows that a

“proceeding” refers to all stages of a delinquency matter. See, e.g., OCGA §§ 15-11-

                                           4
474 (b) (“at all stages of delinquency proceedings”); 15-11-476 (c) (“[i]n a

delinquency proceeding”); 15-11-546 (“during the course of the proceedings”); 15-

11-490 (“A proceeding under this article may be commenced”); 15-11-622 (a)

(proceedings involve allegations or adjudication of delinquent acts); 15-11-530 (b)

(parties entitled to attorney “in the proceedings”); 15-11-475 (child entitled to

attorney “at all proceedings under this article”). Thus, the legislature clearly intended

the term “proceedings” as used in Article 6 to refer to the entirety of a delinquency

matter or, in other words, the entire delinquency case.

      Furthermore, the legislature distinguished between pre-adjudication and post-

adjudication dismissals. The Juvenile Code requires two hearings in delinquency

cases: an adjudication hearing and a disposition hearing. See OCGA § 15-11-472 (d).

The legislature provided three Code sections authorizing the juvenile court to

dismiss: two provide for dismissal of a “petition” of juvenile delinquency and one

provides for dismissal of the “proceeding.” More specifically, OCGA § 15-11-566 (a)

grants the juvenile court authority dismiss a delinquency “petition” following a

transfer of a matter to superior court, and OCGA § 15-11-582 (d) grants the same

court authority to dismiss a “petition” when the facts presented at an adjudication

hearing do not establish the allegations of delinquency. In both cases, the petition is

                                           5
dismissed without an adjudication of delinquency. Once there has been such an

adjudication and if “the court finds that a child who committed a delinquent act is not

in need of treatment, rehabilitation, or supervision,” the juvenile court is authorized

to dismiss the “proceeding.” See OCGA § 15-11-600 (d). Thus, the Juvenile Code,

when read in context, shows that the word “proceeding” as found in OCGA § 15-11-

600 (d) is distinguished from a “petition” alleging juvenile delinquency and that the

legislature chose to give the court authority to dismiss the petition in one context and

the proceeding in another.

      The legislature also chose to allow the State to appeal only from “an order,

decision, or judgment setting aside or dismissing any . . . petition alleging that a child

has committed a delinquent act.” (Emphasis supplied.) OCGA § 5-7-1 (a). That

statute does not give the State authority to appeal from the dismissal of a juvenile

court proceeding following an adjudication of delinquency. See generally State v.

Outen, 289 Ga. 579, 581 (714 SE2d 581) (2011) (“OCGA § 5-7-1 et seq. must be

construed strictly against the State and liberally in favor of the interests of

defendants.”).

      In this case, the juvenile court had already held an adjudication hearing and

adjudicated A. L. delinquent prior to dismissing the case following the disposition

                                            6
hearing. Thus, despite the wording of the juvenile court’s order, at that point the court

could only dismiss the “proceeding,” not the petition. Indeed, the court cited OCGA

§ 15-11-600 (d) in both the original and final order as the authority for its dismissal.

Cf. State v. Hasson, 334 Ga. App. 1, 3 (1) (778 SE2d 15) (2015) (“There is no magic

in nomenclature, and we judge pleadings, motions and orders not by their name but

by their function and substance, being always mindful to construe such documents

in a manner compatible with the best interests of justice.”) (citation and punctuation

omitted).

      It follows that the State did not have authority to appeal the dismissal of the

proceeding. We therefore lack jurisdiction to hear the appeal. See State v. Wilkerson,

348 Ga. App. 190, 198 (3) (820 SE2d 60) (2018), reversed in part on other grounds,

_ Ga. _ (Case No. S19G0472, decided Dec. 23, 2019).

      Appeal dismissed. Miller, P. J., and Reese, J., concur.




                                           7